Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the amendments overcome the prior rejection in accordance with the Examiner’s prior recommendations (see Examiner Interview Summary mailed 02/25/2022). The Examiner respectfully disagrees. The amendments only further expand upon the abstract idea (e.g. prompting a user for input to verify the credential and verifying the credential) without providing additional elements that would implement the abstract idea into a practical application or provide significantly more. More specifically, the recitation of “obtaining, from the first secure element, a first value that is unique to the first secure element” fails to integrate the first secure element into the claims as an active element. The first secure element remains merely a storage device from which a unique value is obtained, thus failing to perform more than generic computer operations required to automate or perform the abstract idea on the first computing device. Additionally, while the Examiner acknowledges that potential amendments were discussed and the Examiner provided suggestions to potentially overcome the prior rejection, no specific agreements were reached (see the Examiner Interview Summary). Therefore, the rejection is maintained.
Applicant’s arguments, see pages 8-10, filed 03/10/2022, with respect to claims 21-40 have been fully considered and are persuasive. The rejection under 35 USC 103 over Ekberg in view of Singh of claims 21-40 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-27 are directed to a device, claims 28-34 are directed to a method, and claims 35-40 are directed to a computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
Claim 28 recites: A method for enabling a first computing device to perform electronic transactions using provisioned credentials, the method comprising, at the first computing device: 
accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential is based at least in part on a second value that is unique to a second secure element and a credential value that is unique to the provisioned credential, and the at least a portion of the provisioned credential includes at least the credential value; 
prompting for an input of a verification value for verifying the credential value; and in response to determining that the verification value corresponds to the credential value: 
obtaining, from the first secure element, a first value that is unique to the first secure element, and
generating a re-provisioned credential based on: P35026US1/27550US.13Response to Non-Compliant Amendment dated April 6, 2021Application No. 15/996,220the at least a portion of the provisioned credential, and the first value.
(Additional element(s) emphasized in bold)
The above claim describes a process of accessing a first credential associated with a financial account based on at least two unique data values, prompting a user for verification of the credential, verifying the credential, and generating a re-provisioned credential based on at least a portion of the first credential and a third unique data value. Therefore, claim 28 is directed to the abstract idea of provisioning/re-provisioning credentials which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as first computing device, first and second secure elements, and electronic transactions merely use a computer as a tool to perform an abstract idea. The use of electronic transactions and first and second secure elements does no more than generally link the abstract idea to a particular field of use, the use of the secure elements does not improve the functioning or performance of the computing devices, and the use of processors/computers (first computing device) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of first computing device, first and second secure elements, and electronic transactions do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of electronic transactions and first and second secure elements does no more than generally link the abstract idea to a particular field of use, the use of the secure elements does not improve the functioning or performance of the computing devices, and the use of computing devices merely uses computers as tools to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of re-provisioning digital credentials. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 29-34 further describe characteristics of data or further describe steps associated with provisioning credentials. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of re-provisioning credentials holds true for claims 21-27 and 35-40 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 21-27 and 35-40 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claims 21, 28, and 35 recite the limitation "the first secure element" in “obtaining, from the first secure element, a first value...” There is insufficient antecedent basis for this limitation in the claim.
Claims 22-27, 29-34, and 36-40 are also rejected due to their dependence on at least claim 21, 28, or 35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685